Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
Claims 45, 47-55, 76, 77 and 80-87 are currently pending. Claims 45 and 80 have been amended.  Claims 48-55 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 45, 47, 76, 77 and 80-87 are currently under examination.
Rejections Withdrawn
2.	In view of Applicant’s response, the rejection of claim 80 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
3.	In view of Applicant’s response, the rejection of claim 80 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
4.	In view of Applicant’s amendment, the rejection of claim(s) 45, 76, 80 and 85-87 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wang et al., WO 2002/077183 A9; equivalent to US 2004/0029129 A1; Published: 2/12/04 is withdrawn.
5.	In view of Applicant’s amendment, the rejection of claim 47 under 35 U.S.C. 103 as being unpatentable over Wang et al., WO 2002/077183 A9; equivalent to US 2004/0029129 A1; Published: 2/12/04 as applied to claims 45, 76, 80 and 85-87 above, and further in view of Gupta et al., Pharmaceutical Biotechnology, 1995; 6: 229-248 is withdrawn.
6.	In view of Applicant’s amendment, the rejection of claims 45 and 81-84 under 35 U.S.C. 103 as being unpatentable over Wang et al., WO 2002/077183 A9; equivalent to US 2004/0029129 A1; Published: 2/12/04, and further in view of Brady et al., Carrier Protein Outsourcing- BioProcess InternationalBioProcess International, November 1, 2012 is withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


7.	The rejections of claims 45, 76, 80, 85 and 86 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous office action.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Applicant argues that:
	1) Induction of immunity, including protective immunity, is not solely dependent on the antigen.  For immunity to be induced the antigen in question must be immunogenic in the animal which is immunized, and the immune response raised by the animal must be able to provide a degree of protection.  
	Applicant’s argument has been fully considered, but is deemed non-persuasive.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5.  Said polypeptide must be able to Pseudomonas aeruginosa (claim 86). 
With regard to Point 1, to adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on the fragments of SEQ ID NO: 5 that induce an adaptive, protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa. The specification does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (inducing a specific immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for inducing the recited immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. The specification is silent with regard to any variants of SEQ ID NO: 5 possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
Moreover, after consultation with the USPTO’s search team, it is also abundantly clear that the specification does not provide adequate written description for the claims in a way 
Additionally, as noted previously, to be a prophylactic composition, that is be capable of inducing a protective humoral response, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended purpose of preventing Pseudomonas aeruginosa infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced.  
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies which aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid 
As previously presented, to fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus of polypeptides or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession of the claimed invention.  
The specification discloses SEQ ID NO: 5, which corresponds to the protein designated PA0833. SEQ ID NO: 5 meets the written description provision of 35 USC 112, first paragraph to the degree it reads on the production of an immune response to itself. However, the aforementioned claims are directed to encompass polypeptides with at least 80% sequence identity to an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5 and lacking residues 1-5 of said sequence (and fragments thereof, i.e. claims 76, 77-80), corresponding sequences from other species, mutated sequences, allelic variants, splice variants, sequences that have a recited degree of identity (similarity, homology), and so forth with the aforementioned immunological properties. None of these fragments meet the written description provision of 35 USC 112, first paragraph. The specification provides insufficient written description to support the genus encompassed by the rejected claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow 
Based on the instant specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid/protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.


To adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on the fragments of SEQ ID NO: 5 that induce an adaptive, protective humoral and cellular adaptive immune response against infection with Pseudomonas aeruginosa. The specification does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (inducing a specific immune response), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues in said domain are essential for inducing given immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics of its parent. The specification is silent with regard to any variants of SEQ ID NO: 5 possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant 
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. 
Finally, claim 86 requires a protective humoral immune response. To be a prophylactic composition, the composition must elicit protective immunity, demonstrable by pathogen challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed vaccines are capable of inducing protective immunity.  This demonstration is required for the skilled artisan to be able to use the claimed vaccines for their intended purpose of preventing infections.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed vaccines, i.e. would not be able to accurately predict if protective immunity has been induced.  The ability to reasonably predict the capacity of a single bacterial immunogen to induce protective immunity from in vitro antibody reactivity studies is problematic.  Ellis (Vaccines, W.B. Saunders Company, Chapter 29, 1988, pages 568-574) exemplifies this problem in the in vitro neutralizing antibody response fail to elicit in vivo protective immunity.  See Boslego et al (Vaccines and Immunotherapy, 1991, Chapter 17), wherein a single gonococcal pillin protein fails to elicit protective immunity even though a high level of serum antibody response is induced (page 212, bottom of column 2).  Accordingly, the art indicates that it would require empirical testing to formulate and use a successful vaccine without the prior demonstration of vaccine efficacy. 
The specification, as filed, does not set forth that any of the claimed polypeptides provides any sort of protective immunity against any pathogens in any model system. While the skill in the art of immunology is high, to date, prediction of protective immunity for any given composition in any given animal is quite unpredictable. Protective immunity is based on the ability of an organism to produce antibodies aid in the elimination of a pathogen from said organism. Antibodies specifically bind to given "immuno-epitopes" of the antigen and while all proteins will induce the production of antibodies, proteins with differing amino acid sequences will induce different antibodies. It is impossible to predict which proteins will induce protective antibodies. Since the change of a single amino acid in the protein sequence of the antigen can effectively abolish the interaction between an antigen and an antibody (Colman Res. Immunology, Jan 1994, Vol. 145, pages 33-36) a difference in even a single amino acid could radically affect the ability of a given antigen to induce protective immunity (or any other specific immune response),
Consequently, for the reasons set forth above, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. Therefore, the instant claims fail to meet the written description requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	The rejection of claim 45, 77 and 80 under 35 U.S.C. 103 as being unpatentable over Stover et al., Nature, 2000; 406:959-964, and further in view of Campbell, A., Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-33, 1984 is maintained for the reasons set forth in the previous office action.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5.  
Applicant argues that:
1) While Stover et al. contains information about the characteristics of the bacterial strain, they provide no indications that it would be of value to focus on the peptide of SEQ ID NO: 5 for use in a vaccine. Stover is not concerned with vaccine development at all.  
2) One of skill in the art would not consider that peptides derived from SEQ ID NO: 5 would be suitable as pharmaceutical agents, in particular as vaccine candidates, simply by the teaching of Stover as there would be no reasonable expectation of success.
Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, it would have been obvious before the effective filing date of the presently claimed invention to formulate a composition comprising the residues of SEQ ID NO: 5 as claimed (or a fragment thereof) in a physiologically acceptable carrier (e.g. buffer, saline, adjuvant) for the purposes of generating a pharmaceutical composition. One would have been motivated to do so because it is conventional in the art to generate a pharmaceutical composition. Campbell, A. (Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-33, 1984) teaches (page 29) that is “customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”.  Further, it is conventional in the art to immunize mammalian animals with a liquid composition comprising the antigen in a physiologically acceptable carrier such as a buffer, saline or adjuvant.  Lastly, the claims do not require that the composition be involved in vaccine development.  Applicant is reminded that the claims are drawn to a product and “for use in a vaccine” is an intended use.
As previously presented, Stover et al. teach the complete genome sequence of Pseudomonas aeruginosa. Specifically, Stover et al. teach a polypeptide comprising an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5 (see the STIC excerpt below).  

			

    PNG
    media_image1.png
    519
    807
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    188
    473
    media_image2.png
    Greyscale

Stover et al. do not specifically teach that the peptide is within a pharmaceutical composition comprising an immunological adjuvant, a pharmaceutically acceptable carrier, vehicle or diluent.
It would have been obvious before the effective filing date of the presently claimed invention to formulate a composition comprising the amino acid of SEQ ID NO:5 (or a fragment thereof as claimed) in a physiologically acceptable carrier (e.g. buffer, saline, adjuvant) for the purposes of generating a pharmaceutical composition. One would have been motivated to do so because it is conventional in the art to generate a pharmaceutical composition. Campbell, A. (Laboratory Techniques in Biochemistry And Molecular Biology, Volume 13, Chapter 1, pages 1-
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 45, 76 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is rendered vague and indefinite by the use of the phrase “wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5”.  It is unclear what is meant by said phrase, as the claim requires residues 142-237 of SEQ ID NO: 5. It is unclear how the claimed fragment of 
Claim 76 is rendered vague and indefinite by the use of the phrase “wherein the at least or exactly or at most 97…98…100…236 so on and so forth”.  The base amino acid sequence consist of residues 142-237 of SEQ ID NO: 5, which is 96 amino acids, thus it is unclear how the contiguous amino acids of the polypeptide can be anything beyond 96 contiguous amino acids.  This is as it pertains to the limitations specifically reciting at least or exactly or at most 97-236 contiguous amino acids. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 80 is rendered vague and indefinite by the use of the phrase “wherein the polypeptide has an N-terminal amino acid residues corresponding to any one of amino acid residues 26-141 in SEQ ID NO: 5”.  It is unclear how the peptide can have an N-terminal amino acid residue corresponding to any one of amino acid residues 26-141 in SEQ ID NO: 5 in a sequence which only consist of amino residues 142-237 of SEQ ID NO: 5. As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

**This reference has been reintroduced as it anticipates the claims as now amended**
10.	Claim(s) 45, 47,  76, 77, 80-83 and 85-87 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rubenfield et al., US 20070020624 A1; Published: 1/25/07.
Independent claim 45 is drawn to a pharmaceutical composition comprising a polypeptide, which can be encoded by a DNA sequence and which comprises: a) an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, or b) an amino acid sequence having a sequence identity of at least 80% with the amino acid sequence of a) said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent,  wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5.  
Rubenfield et al. disclose amino acid sequences relating to Pseudomonas aeruginosa for therapy of pathological conditions resulting from bacterial infection (see abstract). The invention also provides methods for preventing or treating disease caused by certain bacteria, including P. aeruginosa, which are carried out by administering to an animal in need of such treatment, in particular a warm-blooded vertebrate, including but not limited to birds and mammals, a compound that specifically inhibits or interferes with the function of a bacterial polypeptide or nucleic acid. In a particularly preferred embodiment, the mammal to be treated is human (see paragraph 0050; meeting the limitation of claim 87).
Moreover, Rubenfield et al. disclose vaccine compositions of the invention containing immunogenic components (e.g., P. aeruginosa polypeptide or fragment thereof or nucleic acid P. aeruginosa polypeptide or fragment thereof) preferably include a pharmaceutically acceptable carrier (see paragraph 0205). For vaccines of the invention containing P. aeruginosa polypeptides, the polypeptide is co-administered with a suitable adjuvant (see paragraph 0208). The vaccine compositions of the invention can include an adjuvant, including, but not limited to aluminum hydroxide (see paragraph 0210; meeting the limitation of claim 47). 
Rubenfield et al. disclose that  SEQ ID NO: 29681 is a polypeptide consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237, where the polypeptide lacks residues 1-5 of said sequence.  The attached SCORE result will demonstrate an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5. Said result has 100% sequence identity to the polypeptide as claimed (combination of the preceding paragraphs and the SCORE result meets the limitations of claims 45, 76 and 77).




Sequence result is on the following page.

    PNG
    media_image3.png
    478
    458
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    175
    464
    media_image4.png
    Greyscale

In order to enhance stability and/or reactivity, a P. aeruginosa polypeptide can be modified to incorporate one or more polymorphisms in the amino acid sequence of the protein resulting from any natural allelic variation. Furthermore, a P. aeruginosa polypeptide can be modified using polyethylene glycol (PEG) to produce a protein conjugated with PEG. In addition, 
As it pertains to claim 80, absent a detailed structure and evidence to the contrary, the polypeptide of the prior art necessary has N-terminal amino acid residues and satisfies the selected amino acid resides satisfying the formula as claimed, where N is the number of selected residue and n is the number of consecutive amino acid residues.
As it pertains to claim 83, 85 and 86, the polypeptide as claimed is identical to the polypeptide of the prior art, absent evidence to the contrary, said polypeptide composition is necessarily capable of inducing T-helper lymphocyte responses in a majority of humans; and is necessarily capable of inducing, in the mammal, an adaptive immune response, a protective and/or cellular adaptive immune response against infection with P. aeruginosa.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

11.	Claim 83-86 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenfield et al., US 20070020624 A1; Published: 1/25/07 as applied to claims 45, 47,  76, 77, 80-83 and 85-87  above, and further in view of Harris et al., Micron, 1999; 30: 597-623 and Nishat et al., Vaccines 2016, 4;19:2-16.
	Dependent claim 83 is drawn to the pharmaceutical composition according to claim 81 (the pharmaceutical composition according to claim 45, wherein the polypeptide is fused or conjugated to an immunogenic carrier), wherein the immunogenic carrier is a polypeptide that induces T-helper lymphocyte responses in a majority of humans.
Dependent claim 84 is drawn to the pharmaceutical composition according to claim 83, wherein the immunogenic carrier is selected from the group consisting of keyhole limpet hemocyanin or a fragment thereof, tetanus toxoid or a fragment thereof, and diphtheria toxoid or a fragment thereof.
Dependent claim 85 is drawn to the pharmaceutical composition according to claim 45, which is capable of inducing an adaptive immune response against the polypeptide in a mammal.
Dependent claim 86 is drawn to the pharmaceutical composition according to claim 85, which is capable of inducing, in the mammal, a protective humoral and/or cellular adaptive immune response against infection with Pseudomonas aeruginosa.
Rubenfield et al. teach amino acid sequences relating to Pseudomonas aeruginosa for therapy of pathological conditions resulting from bacterial infection (see abstract). The P. aeruginosa, which are carried out by administering to an animal in need of such treatment, in particular a warm-blooded vertebrate, including but not limited to birds and mammals, a compound that specifically inhibits or interferes with the function of a bacterial polypeptide or nucleic acid. In a particularly preferred embodiment, the mammal to be treated is human (see paragraph 0050; meeting the limitation of claim 87).
Moreover, Rubenfield et al. teach vaccine compositions of the invention containing immunogenic components (e.g., P. aeruginosa polypeptide or fragment thereof or nucleic acid encoding a P. aeruginosa polypeptide or fragment thereof) preferably include a pharmaceutically acceptable carrier (see paragraph 0205). For vaccines of the invention containing P. aeruginosa polypeptides, the polypeptide is co-administered with a suitable adjuvant (see paragraph 0208). The vaccine compositions of the invention can include an adjuvant, including, but not limited to aluminum hydroxide (see paragraph 0210; meeting the limitation of claim 47). 
Rubenfield et al. teach that  SEQ ID NO: 29681 is a polypeptide consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237, where the polypeptide lacks residues 1-5 of said sequence.  The attached SCORE result will demonstrate an amino acid sequence consisting of at least or exactly 35 contiguous amino acid residues from amino acid residues 142-237 of SEQ ID NO: 5, wherein the polypeptide lacks residues 1-5 of SEQ ID NO: 5. Said result has 100% sequence identity to the polypeptide as claimed (combination of the preceding paragraphs and the SCORE result meets the limitations of claims 45, 76 and 77).

    PNG
    media_image3.png
    478
    458
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    175
    464
    media_image4.png
    Greyscale

In order to enhance stability and/or reactivity, a P. aeruginosa polypeptide can be modified to incorporate one or more polymorphisms in the amino acid sequence of the protein resulting from any natural allelic variation. Furthermore, a P. aeruginosa polypeptide can be modified using polyethylene glycol (PEG) to produce a protein conjugated with PEG. In addition, 
As it pertains to claim 80, absent a detailed structure and evidence to the contrary, the polypeptide of the prior art necessary has N-terminal amino acid residues and satisfies the selected amino acid resides satisfying the formula as claimed, where N is the number of selected residue and n is the number of consecutive amino acid residues.
Rubenfield does not specifically teach that said polypeptide composition is capable of inducing T-helper lymphocyte responses in a majority of humans as recited in claim 83; that the immunogenic carrier is selected from the group consisting of keyhole limpet hemocyanin or a fragment thereof, tetanus toxoid or a fragment thereof, and diphtheria toxoid or a fragment thereof, as recited in claim 84; that the claimed composition is capable of inducing, in the mammal, an adaptive immune response, as recited in claim 85 or that said composition is capable of a protective and/or cellular adaptive immune response against infection with P. aeruginosa, as recited in claim 86.
Harris et al. teach a biomedical review of keyhole limpet hemocyanin (KLH).  Harris et al. teach that biomedical information on KLH has led to the expansion of use of KLH in experimental immunology and clinically as an immunotherapeutic agent.  KLH acts as a carrier and is generalized as a vaccine component (see abstract).  Additionally, Harris et al. disclose that in the fields of bacterial and viral vaccines KLH can be conjugated to multiple synthetic peptides, in order to create a potent antigenic cocktail, to generate a broad humoral and 
Further, Nishat et al. teach that carbohydrates have long been known to elicit T-cell independent immune responses and have therefore failed in achieving isotype switching from IgM to IgG antibody and memory cell production (plasma cells), which make them poorly immunogenic [8,9]. To overcome this grand challenge, carbohydrates have been conjugated to immunogenic carrier proteins such as keyhole limpet hemocyanin (KLH) [11], diphtheria toxin mutant (CRM197) [12], tetanus toxoid (TT) [12], diphtheria toxoid (DT) [13], and others, so that a T-cell dependent immune response can be induced resulting in increased production of antibody titers, isotype switching from IgM to IgG via plasma cells and memory T- and B-cells [17] (see page 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Rubenfield with the keyhole limpet hemocyanin of Harris et al. and/or the immunogenic carriers of Nishat to include keyhole limpet hemocyanin and the claimed toxoids because Harris et al. specifically teach the use of KLH in experimental immunology, clinically as an immunotherapeutic agent as well as its ability to act as a carrier and be generalized as a vaccine component. Additionally, KLH can be conjugated to multiple synthetic peptides, in order to create a potent antigenic cocktail, to generate a broad humoral and cellular response directed against bacterial, viral and tumor cell–surface antigens.  Also, It would be obvious to one of ordinary skill in the art to use the immunogenic carriers of Nishat because they teach that conjugation to immunogenic carrier proteins such as KLH, CRM197, TT and DT makes the component more immunogenic so that a T-cell dependent 
Since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Lastly, the substitution of one known carrier protein for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        November 2, 2021


/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645